UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4053



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRY WAYNE MASSEY, JR., a/k/a J. J. Massey,
a/k/a Jerry Wayne Massey, a/k/a Jerry Wayne
Mossey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-96-1022)


Submitted:   June 8, 2005                  Decided:   July 11, 2005


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jerry Wayne Massey, Jr. appeals a district court judgment

revoking his supervised release and sentencing him to 37 months’

imprisonment.         On appeal, Massey’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

there are no meritorious issues on appeal, but raising the question

of whether the district court abused its discretion by sentencing

Massey    to     37   months’    imprisonment.      Massey   filed    a    pro   se

supplemental brief raising several issues with respect to the

sufficiency of the evidence and the effectiveness of counsel.

Finding no error, we affirm.

               We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.                  United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).             The district

court need only find a violation of a condition of supervised

release     by    a   preponderance     of   the   evidence.     18       U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2004).             Factual determinations are

reviewed for clear error.           United States v. Carothers, 337 F.3d

1017, 1019 (8th Cir. 2003).             We find the evidence was more than

sufficient to support the court’s decision to revoke supervised

release.       With respect to Massey’s sentence, it did not exceed the

statutory        maximum   and    was   plainly    reasonable.       18     U.S.C.

§ 3742(a)(4) (2000).




                                        - 2 -
           With respect to Massey’s claim of ineffective assistance

of counsel, we have held that claims of ineffective assistance

should be raised in a 28 U.S.C. § 2255 (2000) motion in the

district   court   rather   than    on     appeal,     unless   the    record

conclusively shows ineffective assistance.           United States v. King,

119 F.3d 290, 295 (4th Cir. 1997).          Because the record does not

conclusively show Massey’s counsel was ineffective, the claim is

not reviewable.    We have reviewed Massey’s remaining claims and

find them without merit.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.       Accordingly, we affirm

Massey’s judgment.    This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review. If the client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -